Name: Commission Regulation (EU) NoÃ 122/2011 of 11Ã February 2011 fixing the Union withdrawal and selling prices for the fishery products listed in Annex I to Council Regulation (EC) NoÃ 104/2000 for the 2011 fishing year
 Type: Regulation
 Subject Matter: prices;  fisheries
 Date Published: nan

 12.2.2011 EN Official Journal of the European Union L 38/9 COMMISSION REGULATION (EU) No 122/2011 of 11 February 2011 fixing the Union withdrawal and selling prices for the fishery products listed in Annex I to Council Regulation (EC) No 104/2000 for the 2011 fishing year THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (1), and in particular Article 20(3) and Article 22 thereof, Whereas: (1) Regulation (EC) No 104/2000 provides that the Union withdrawal and selling prices for each of the products listed in Annex I thereto are to be fixed on the basis of the freshness, size or weight, and presentation of the product by applying the conversion factor for the product category concerned to an amount not more than 90 % of the relevant guide price. (2) The withdrawal prices may be multiplied by adjustment factors in landing areas which are very distant from the main centres of consumption in the Union. The guide prices for the 2011 fishing year were fixed for all the products concerned by Council Regulation (EU) No 1258/2010 (2). (3) In order not to hinder the operation of the intervention system in the year 2011, this Regulation should apply retroactively from 1 January 2011. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 The conversion factors used for calculating the Union withdrawal and selling prices, as referred to in Articles 20 and 22 of Regulation (EC) No 104/2000, for the 2011 fishing year for the products listed in Annex I to that Regulation, are set out in Annex I to this Regulation. Article 2 The Union withdrawal and selling prices applicable for the 2011 fishing year and the products to which they relate are set out in Annex II. Article 3 The withdrawal prices applicable for the 2011 fishing year in landing areas which are very distant from the main centres of consumption in the Union, the adjustment factors used for calculating those prices and the products to which those prices relate are set out in Annex III. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 February 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 17, 21.1.2000, p. 22. (2) OJ L 343, 29.12.2010, p. 6. ANNEX I Conversion factors for the products listed in points A, B and C of Annex I to Regulation (EC) No 104/2000 Species Size (1) Conversion factors Gutted fish, with head (1) Whole fish (1) Extra, A (1) Extra, A (1) Herring of the species Clupea harengus 1 0,00 0,47 2 0,00 0,72 3 0,00 0,68 4a 0,00 0,43 4b 0,00 0,43 4c 0,00 0,90 5 0,00 0,80 6 0,00 0,40 7a 0,00 0,40 7b 0,00 0,36 8 0,00 0,30 Sardines of the species Sardina pilchardus 1 0,00 0,51 2 0,00 0,64 3 0,00 0,72 4 0,00 0,47 Dogfish Squalus acanthias 1 0,60 0,60 2 0,51 0,51 3 0,28 0,28 Dogfish Scyliorhinus spp. 1 0,64 0,60 2 0,64 0,56 3 0,44 0,36 Redfish Sebastes spp. 1 0,00 0,81 2 0,00 0,81 3 0,00 0,68 Cod of the species Gadus morhua 1 0,72 0,52 2 0,72 0,52 3 0,68 0,40 4 0,54 0,30 5 0,38 0,22 Coalfish Pollachius virens 1 0,72 0,56 2 0,72 0,56 3 0,71 0,55 4 0,61 0,30 Haddock Melanogrammus aeglefinus 1 0,72 0,56 2 0,72 0,56 3 0,62 0,43 4 0,52 0,36 Whiting Merlangius merlangus 1 0,66 0,50 2 0,64 0,48 3 0,60 0,44 4 0,41 0,30 Ling Molva spp. 1 0,68 0,56 2 0,66 0,54 3 0,60 0,48 Mackerel of the species Scomber scombrus 1 0,00 0,72 2 0,00 0,71 3 0,00 0,69 Spanish mackerel of the species Scomber japonicus 1 0,00 0,77 2 0,00 0,77 3 0,00 0,63 4 0,00 0,47 Anchovies Engraulis spp. 1 0,00 0,68 2 0,00 0,72 3 0,00 0,60 4 0,00 0,25 Plaice Pleuronectes platessa 1 0,75 0,41 2 0,75 0,41 3 0,72 0,41 4 0,52 0,34 Hake of the species Merluccius merluccius 1 0,90 0,71 2 0,68 0,53 3 0,68 0,52 4 0,56 0,43 5 0,52 0,41 Megrims Lepidorhombus spp. 1 0,68 0,64 2 0,60 0,56 3 0,54 0,49 4 0,34 0,29 Dab Limanda limanda 1 0,71 0,58 2 0,54 0,42 Flounder Platichthys flesus 1 0,66 0,58 2 0,50 0,42 Albacore or longfinned tuna Thunnus alalunga 1 0,90 0,81 2 0,90 0,77 Cuttlefishes Sepia officinalis and Rossia macrosoma 1 0,00 0,64 2 0,00 0,64 3 0,00 0,40 Species Size (2) Conversion factor Whole fish Fish without head (2) Gutted fish, with head (2) Extra, A (2) Extra, A (2) Monkfish Lophius spp. 1 0,61 0,77 2 0,78 0,72 3 0,78 0,68 4 0,65 0,60 5 0,36 0,43 All presentations Extra, A (2) Shrimps of the species Crangon crangon 1 0,59 2 0,27 Cooked in water Fresh or chilled Extra, A (2) Extra, A (2) Deep-water prawns Pandalus borealis 1 0,77 0,68 2 0,27  Whole (2) Edible crabs Cancer pagurus 1 0,72 2 0,54 Whole (2) Tails (2) E' (2) Extra, A (2) Extra, A (2) Norway lobster Nephrops norvegicus 1 0,86 0,86 0,81 2 0,86 0,59 0,68 3 0,77 0,59 0,50 4 0,50 0,41 0,41 Gutted fish, with head (2) Whole fish (2) Extra, A (2) Extra, A (2) Sole Solea spp. 1 0,75 0,58 2 0,75 0,58 3 0,71 0,54 4 0,58 0,42 5 0,50 0,33 (1) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000. (2) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000. ANNEX II Withdrawal and selling prices in the Union of the products listed in points A, B and C of Annex I to Regulation (EC) No 104/2000 Species Size (1) Withdrawal price (EUR/t) Gutted fish, with head (1) Whole fish (1) Extra, A (1) Extra, A (1) Herring of the species Clupea harengus 1 0 129 2 0 197 3 0 186 4a 0 118 4b 0 118 4c 0 247 5 0 219 6 0 110 7a 0 110 7b 0 99 8 0 82 Sardines of the species Sardina pilchardus 1 0 293 2 0 367 3 0 413 4 0 270 Dogfish Squalus acanthias 1 654 654 2 556 556 3 305 305 Dogfish Scyliorhinus spp. 1 451 422 2 451 394 3 310 253 Redfish Sebastes spp. 1 0 982 2 0 982 3 0 824 Cod of the species Gadus morhua 1 1 144 826 2 1 144 826 3 1 081 636 4 858 477 5 604 350 Coalfish Pollachius virens 1 575 447 2 575 447 3 567 439 4 487 240 Haddock Melanogrammus aeglefinus 1 688 535 2 688 535 3 593 411 4 497 344 Whiting Merlangius merlangus 1 587 445 2 569 427 3 533 391 4 364 267 Ling Molva spp. 1 784 646 2 761 623 3 692 553 Mackerel of the species Scomber scombrus 1 0 230 2 0 227 3 0 221 Spanish mackerel of the species Scomber japonicus 1 0 219 2 0 219 3 0 180 4 0 134 Anchovies Engraulis spp. 1 0 866 2 0 917 3 0 764 4 0 319 Plaice Pleuronectes platessa  1 January to 30 April 2011 1 770 421 2 770 421 3 739 421 4 534 349  1 May to 31 December 2011 1 1 069 584 2 1 069 584 3 1 026 584 4 741 485 Hake of the species Merluccius merluccius 1 2 986 2 356 2 2 256 1 759 3 2 256 1 725 4 1 858 1 427 5 1 725 1 360 Megrims Lepidorhombus spp. 1 1 593 1 499 2 1 405 1 312 3 1 265 1 148 4 796 679 Dab Limanda limanda 1 570 466 2 434 337 Flounder Platichtys flesus 1 321 282 2 243 204 Albacore or longfinned tuna Thunnus alalunga 1 2 193 1 869 2 2 193 1 777 Cuttlefishes Sepia officinalis and Rossia macrosoma 1 0 1 140 2 0 1 140 3 0 712 Whole fish Fish without head (1) Gutted fish, with head (1) Extra, A (1) Extra, A (1) Monkfish Lophius spp. 1 1 783 4 632 2 2 280 4 331 3 2 280 4 090 4 1 900 3 609 5 1 052 2 586 All presentations Extra, A (1) Shrimps of the species Crangon crangon 1 1 430 2 654 Cooked in water Fresh or chilled Extra, A (1) Extra, A (1) Deep-water prawns 1 5 134 1 098 Pandalus borealis 2 1 800  Species Size (2) Selling prices (EUR/t) Whole (2) Edible crabs 1 1 207 Cancer pagurus 2 905 Whole (2) Tails (2) E' (2) Extra, A (2) Extra, A (2) Norway lobster Nephrops norvegicus 1 4 402 4 402 3 223 2 4 402 3 020 2 706 3 3 942 3 020 1 990 4 2 560 2 099 1 631 Gutted fish, with head (2) Whole fish (2) Extra, A (2) Extra, A (2) Sole Solea spp. 1 5 132 3 969 2 5 132 3 969 3 4 859 3 695 4 3 969 2 874 5 3 422 2 258 (1) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000. (2) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000. ANNEX III Withdrawal prices in landing areas which are very distant from the main centres of consumption Species Landing area Adjustment Factor Size (1) Withdrawal price (in EUR/tonne) Gutted fish, with head (1) Whole fish (1) Extra, A (1) Extra, A (1) Herring of the species Clupea harengus Coastal regions and islands of Ireland 0,90 1 0 116 2 0 178 3 0 168 4a 0 106 Coastal regions of eastern England from Berwick to Dover Coastal regions of Scotland from Portpatrick to Eyemouth and the islands located west and north of those regions Coastal regions of County Down (Northern Ireland) 0,90 1 0 116 2 0 178 3 0 168 4a 0 106 Mackerel of the species Scomber scombrus Coastal regions and islands of Ireland 0,96 1 0 221 2 0 218 3 0 212 Coastal regions and islands of Cornwall and Devon in the United Kingdom 0,95 1 0 219 2 0 216 3 0 210 Hake of the species Merluccius merluccius Coastal regions from Troon (in south-west Scotland) to Wick (in north-east Scotland) and the islands located west and north of those regions 0,75 1 2 240 1 767 2 1 692 1 319 3 1 692 1 294 4 1 394 1 070 5 1 294 1 020 Albacore or longfinned tuna Thunnus alalunga Islands of the Azores and Madeira 0,48 1 1 053 897 2 1 053 853 Sardines of the species Sardina pilchardus Canary Islands 0,48 1 0 141 2 0 176 3 0 198 4 0 129 Coastal regions and islands of Cornwall and Devon in the United Kingdom 0,74 1 0 217 2 0 272 3 0 306 4 0 200 Atlantic coastal regions of Portugal 0,93 2 0 342 0,81 3 0 335 (1) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000.